EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Golub on 3/2/2022.

The application has been amended as follows: 
Claim 1:	A system comprising:
a model training system comprising hardware configured to:
receive a plurality of data packets of a training set, each data packet of the
plurality of data packets including data corresponding to one or more two-dimensional (2D) training images of a respective dental arch and a three-dimensional (3D) training model of the respective dental arch;
identify, for each data packet of the plurality of data packets of the training
set, a plurality of correlation points between the one or more 2D training images and the 3D training model of the respective dental arch; and
generate a machine learning model configured to generate 3D models of
dental arches from 2D images of the dental arches, the machine learning model generated using the one or more 2D training images, the 3D training model, and the plurality of correlation points between the one or more 2D training images and the 3D training model for the plurality of data packets of the training set; and

receive one or more 2D images of a dental arch of a user obtained
by a portable device of the user; and
generate a 3D model of the dental arch of the user by applying the
one or more 2D images of the dental arch to the machine learning model.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1, 12, and 23 pertains to generating a machine learning model configured to generate 3D models of dental arches from 2D images of the dental arches, the machine learning model generated using the one or more 2D training images, the 3D training model, and the plurality of correlation points between the one or more 2D training images and the 3D training model for the plurality of data packets of the training set; 
receiving one or more 2D images of a dental arch of a user obtained
by a portable device of the user; and
generate a 3D model of the dental arch of the user by applying the
one or more 2D images of the dental arch to the machine learning model

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663